Electronically Filed
                                                        Supreme Court
                                                        SCWC-30507
                                                        14-MAY-2012
                          NO. SCWC-30507                01:18 PM

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        DAVID SCRIVNER, Petitioner/Petitioner-Appellant,

                                vs.

        STATE OF HAWAI#I, Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (ICA NO. 30507; S.P.P. NO. 07-1-0032 (CR. NO. 03-1-0787))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
           (By: Recktenwald, C.J., Nakayama, Acoba,
         and McKenna, JJ., and Circuit Judge Browning,
                 in place of Duffy, J., recused)

          The Application for Writ of Certiorari filed on March

30, 2012 by Petitioner/Petitioner-Appellant David Scrivner is

hereby rejected.

          DATED:   Honolulu, Hawai#i, May 14, 2012.


Walter J. Rodby,                 /s/ Mark E. Recktenwald
for petitioner
                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ Sabrina S. McKenna

                                 /s/ R. Mark Browning